Citation Nr: 0714670	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-14 228A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1.  Entitlement to service connection for residuals of an 
excision of a lipoma on the left shoulder.

2.  Entitlement to an initial compensable rating for 
residuals of fibrocystic breast disease in the right breast, 
including a biopsy scar.

3.  Entitlement to an initial compensable rating for pes 
planus with tarsal tunnel syndrome.

4.  Entitlement to an initial compensable rating for a 
pigment deposit in the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1996 to 
March 1999, from September 2001 to March 2002, and from April 
to June 2003, along with other periods of active and inactive 
duty training.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted service connection for the veteran's breast, 
foot, and left eye disabilities and assigned initial 
noncompensable (0 percent) evaluations for each, 
retroactively effective from March 5, 1999.  She wants 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals her initial 
rating, VA must consider whether she is entitled to a 
"staged" rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).

In an effort to give sworn testimony in support of her 
claims, the veteran submitted a statement in July 2000 
requesting a hearing before the Board in Washington, D.C.  
But in January 2007, she indicated that she no longer wanted 
a hearing before the Board.  So her hearing request has been 
withdrawn.  38 C.F.R. § 20.702(e) (2006).  Her 
representative, however, submitted additional written 
argument in March 2007.

The veteran even more recently submitted a notice of 
disagreement (NOD) in April 2007, through her representative, 
initiating an appeal in response to a September 2006 decision 
of the RO in Providence - which now has jurisdiction, 
denying an additional claim for service connection for 
residuals of an excision of a lipoma on the left shoulder.  
The RO, however, has not had an opportunity to send her a 
statement of the case (SOC) addressing this additional claim, 
and she has not had an opportunity to perfect an appeal to 
the Board concerning this additional issue by then filing a 
substantive appeal (VA Form 9 or equivalent statement) 
in response.  See 38 C.F.R. § 20.200 (2006) (an appeal to the 
Board consists of a timely filed NOD and, after receipt of an 
SOC, a timely filed VA Form 9 or equal).

In Manlincon v. West, 12 Vet. App. 238 (1999), the U. S. 
Court of Appeals for Veterans Claims (Court) indicated the 
appropriate disposition in these type situations is to remand 
- rather than merely refer, the claim to the RO.  The remand 
will be via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on her part.  The Board is also remanding 
her claim for a higher rating for the left eye pigment 
deposit, whereas her other claims are being decided.


FINDINGS OF FACT

1.  The veteran has mild bilateral pes planus with associated 
complaints of pain, but no obvious edema or weakness and no 
evidence of abnormal weight bearing or abnormal alignment of 
the Achilles tendon bilaterally.

2.  As a result of the fibrocystic breast disease, the 
veteran has minimal or slight superficial scarring and benign 
cysts.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for pes planus with tarsal tunnel syndrome.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5276 
(2006).

2.  The criteria also are not met for an initial compensable 
rating for residuals of fibrocystic breast disease in the 
right breast, including a biopsy scar.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.116 
DC 7626 
(2001 & 2006), § 4.118 Diagnostic Codes 7803, 7804, 7805 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)], imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of RO letters sent to the veteran in August 2002, 
August 2003, and November 2005, she was notified of the VCAA, 
advised of the laws and regulations governing her claims, and 
apprised of the evidence that she needed to submit and the 
evidence that VA would attempt to obtain for her.  The 
November 2005 letter specifically indicated she should submit 
any pertinent evidence in her possession.  Her VA treatment 
records through August 2006 have been obtained and, as 
mentioned, she waived her right to a hearing by withdrawing 
her request.  She has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and her representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially granted service connection for the disabilities 
at issue in August 1999, so prior to enactment of the VCAA in 
November 2000.  Obviously then, VA could not reasonably have 
been expected to comply with a law that did not yet even 
exist when initially adjudicating the claim.  In Pelegrini 
II, the Court clarified that, in these type situations, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew - as if that initial 
decision was not made.  Rather, VA need only ensure the 
veteran receives or since has received content-complying 
notice such that she is not prejudiced.

Moreover, in another precedent decision since issued, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court went one step further and held that, 
when, as here, service connection was granted prior to the 
enactment of the VCAA, and a downstream disability rating and 
effective date assigned, the claim as it arose in its initial 
context has been more than substantiated - it has been 
proven, so the purpose of § 5103(a) satisfied, meaning no 
additional notice is required.

In any event, in this particular case, the veteran received 
the additional VCAA notice in November 2005, and that was 
prior to sending him the August 2006 Supplemental SOC (SSOC) 
that readjudicated his claims based on the additional 
evidence that had been submitted or otherwise obtained since 
the initial rating decision at issue, SOC, and prior SSOCs.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).



Law and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider her claim in this context.  And this 
includes determining whether she is entitled to a "staged" 
rating to compensate her for times since the effective date 
of her award when her disability may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Fibrocystic Breast Disease, Right Breast Scarring

This disability is currently rated under 38 C.F.R. §§ 4.116 & 
4.118, Diagnostic Codes 7699-7805 (2006).  (A hyphenated 
Diagnostic Code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)

According to 38 C.F.R. § 4.116, DC 7626, a noncompensable (0 
percent) rating is assigned following wide local excision 
without significant alteration of the size of the form of the 
breast.  A rating of 30 percent is warranted following simple 
mastectomy or wide local excision of one breast with 
significant alteration of size or form.  The Note to 
Diagnostic Code 7626 indicates:  "wide local excision" 
(including partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy) means removal of a portion 
of the breast tissue; and "simple (or total) mastectomy" 
means removal of all of the breast tissue, nipple, and a 
small portion of the overlying skin, but lymph nodes and 
muscles are left intact.
The regulations pertaining to breast surgery residuals were 
changed during the pendency of this claim.  However, based on 
the facts of this claim, these changes are either not 
substantive in form or not applicable.  See 38 C.F.R. 
§ 3.350, § 4.116 Note 2, and DC 7626 (2001); cf. 38 C.F.R. 
§ 3.350(a), § 4.116 Note 2, and DC 7626 (2006).

The Board also notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders - including residual scars, were revised 
effective August 30, 2002.  Schedule for Rating Disabilities; 
The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) [codified at 38 
C.F.R. § 4.118 (2006)].

VA's General Counsel has held that where a governing law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating usually can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  See, too, 38 C.F.R. 
§ 3.114.  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000.  The veteran was provided 
notice of these changes in the October 2005 SSOC, which 
reflects that the RO has evaluated her service-connected 
surgical scars under both the former and revised standards.



Prior to August 30, 2002, under 38 C.F.R. § 4.118, scars that 
were superficial and painful on examination were rated at 10 
percent under DC 7804.  38 C.F.R. § 4.118, DC 7804 (2001).  
Scars were also rated based on any limitation of function of 
the part affected.  38 C.F.R. § 4.118, DC 7805 (2001).

As alluded to, with respect to the specific criteria at 
issue, there is not a substantial difference between the 
former and revised standards.  Under the criteria effective 
since August 30, 2002, a scar that is superficial and painful 
on examination is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The assigned rating for such a 
condition is 10 percent.  38 C.F.R. § 4.118, DC 7804 (2006).

Scars may continue to also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2006).

After reviewing the evidence, the Board finds the current 
disability picture resulting from the veteran's scars does 
not meet or approximate the requirements for a compensable 
rating under either the former or revised standards.

The veteran's service medical records are significant in that 
they show she underwent surgery in June 1998 for aspiration 
of a cyst on her right breast.

The veteran had a VA gynecological/ breast examination in 
June 1999.  Her pertinent medical history was discussed, and 
she indicated that she performed self-breast examinations.  
During the objective clinical portion of that evaluation, 
it was observed that the 7 o'clock position of the right 
outer quadrant of her right breast had a mobile cyst with no 
dimpling and no skin changes.  An additional cyst structure 
was noted at the 9 o'clock position.  The diagnosis was 
fibrocystic breast disease, but it was indicated there were 
no significant findings of skin problems.  There was no 
mention of aspiration-related scarring.

VA outpatient records from September and October 1999 
indicate that a mammogram and ultrasound were performed and 
cysts were observed.  The veteran then underwent an 
additional aspiration procedure to drain three large cysts in 
her right breast.  Two cysts at the 9 and 10 o'clock 
positions were aspirated.  She tolerated the procedure well 
and there were no complications.  A follow up VA evaluation 
in January 2001 indicated that two of her previous cysts had 
increased in size, when compared with prior ultrasound 
findings.  No additional symptomatology was indicated, 
including scarring.

The veteran had a VA breast examination in August 2002.  She 
and the examiner again discussed her pertinent medical 
history.  She denied having actual surgery, apart from the 
aspirations.  On objective physical examination, both of her 
breasts were symmetrical in size, shape, and consistency.  No 
palpable lymph nodes were found near the clavicles, sternum, 
or axillary areas.  She showed no skin changes, nipple 
discharge, nipple retractions, or palpable masses.  
Consistent with prior reports, fibrocystic changes were noted 
in the upper and outer right breast quadrant.  However, there 
were no noticeable skin scars, with only "possibly very fine 
scars related to aspirations via needle."  The examiner 
emphasized that aspirations do not require an incision, but 
rather, a needle.  The resulting scars were described as 
"very, very small, sometimes undetectable."  So, while the 
diagnosis of status-post cyst aspirations was indicated, 
there was additional comment indicating the veteran had no 
superficial scars that could be considered painful on 
examination.

Consequently, as of that August 2002 VA examination, there 
was really no evidence of any compensable scarring on the 
veteran's right breast.

The report of an April 2004 VA outpatient evaluation states, 
unequivocally, that the veteran's cysts had disappeared and 
that she had no then current concerns relating to her 
breasts.  The objective physical findings were negative, as 
well.  The findings again were unremarkable as reflected in 
outpatient notes from September 2004, which indicated that 
prior mammograms and findings showed a resolution of the 
veteran's breast cysts.  But the same month, mammograms 
indicated abnormalities with likely calcifications.  One note 
indicates this only pertained to the left breast.  
Regardless, this evidence continues to show no scarring or 
other residuals that would warrant a compensable rating under 
the applicable rating criteria.



VA dermatology notes from December 2005 show treatment for 
keloid scarring on the veteran's back, but make no reference 
to any similar scarring on her right breast.  An August 2006 
mammogram report indicates bilateral fibro-glandular 
densities were present in her breasts.  An oval node was 
again shown at the 10 o'clock position on her right breast.  
These findings, however, were indicated as being likely 
benign abnormalities.  Nevertheless, to be safe, the examiner 
said there needed to be a comparison with prior studies to 
ascertain the stability of the cysts.  There again was no 
mention of any scarring or functional debilitation associated 
with the continued presence of these cysts.  Therefore, the 
criteria are not met for a compensable rating under 
Diagnostic Code 7804.

In addition, under 38 C.F.R. § 4.116, DC 7626, the veteran's 
relatively minimally invasive aspiration procedure residuals 
do not meet the requirements for a higher rating.  There is 
no indication, for example, that a wide local incision was 
made and no evidence of alteration in the size or form of her 
right breast.  Indeed, quite the contrary, the VA examiner 
clarified the aspiration procedure merely involved using a 
needle to drain the cyst, as opposed to making a lengthy or 
large incision that would leave very visible residual 
scarring.

The Board has also considered rating the veteran's scarring, 
albeit apparently very minimal, under other potentially 
applicable criteria such as 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7805.  But there is no indication that any of 
her scarring, however slight, is unstable or causes any 
associated limitation of functioning in her breasts.  
Therefore, these potentially alternative criteria are 
inapplicable.

In correspondence received in July 2000, the veteran 
contended that her fibrocystic breast disease residuals cause 
her breasts to be very tender, as evidenced by shooting 
pains.  However, there is no objective clinical confirmation 
in any of her examination reports of pain in her right 
breast.  And while her aspiration procedures indeed may have 
caused pain, as would any such procedure even if, as here, 
only relatively minimally invasive, there is no indication 
that she has endured residual pain as a consequence.  She 
also contended that cancer may develop as a result of this 
condition, but it is only permissible for the Board to assign 
a rating based on existing disability - not something that, 
even if a valid potentiality, may occur at some undetermined 
point in the future.  If, heaven forbid, the veteran does 
eventually develop cancer, then she is invited to then file 
another claim for a higher rating for her disability.  But 
again, in the meantime, the Board may only rate the existing 
residuals of her disability.

In summary, the Board has evaluated the veteran's claim under 
all applicable criteria and found that the evidence shown 
does not nearly approximate the criteria for the next higher 
evaluation under any applicable Diagnostic Code.  
In determining this, the Board took into consideration the 
possibility of assigning a "staged" rating pursuant to 
Fenderson.  Since, however, the veteran's condition has never 
been compensably disabling since the effective date of her 
award, there are no grounds for staging her rating.  See, 
too, 38 C.F.R. § 4.7.

The Board has considered, as well, the potential application 
of the various other provisions of Title 38 of the Code of 
Federal Regulations, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assigning an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, though, the veteran has not shown that her 
service-connected disability has caused marked interference 
with her employment, meaning above and beyond that 
contemplated by her current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Apart from the aspiration procedures she has 
undergone, which even were on an outpatient basis (as opposed 
to as an inpatient), there is no indication she has had miss 
substantial time from work to tend to her disability or that 
there have needed to be concessions for it.  38 C.F.R. § 4.1.  
In the absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



Pes Planus with Tarsal Tunnel Syndrome

This disability has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is warranted if the impairment is 
bilateral and 30 percent if unilateral.  If the impairment is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 30 percent evaluation in warranted if 
bilateral or 20 percent if unilateral.  A 10 percent rating 
is appropriate for moderate pes planus, with the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
whether bilateral or unilateral.  For mild impairment, with 
symptoms relieved by built-up shoe or arch support, a 0 
percent rating is to be assigned.  Diagnostic Code 5276.

Historically, the veteran's service medical records from some 
time in 1998 show complaints of pain and a "funny sensation" 
in her left foot, in particular.  She was diagnosed with foot 
pain, which her doctor indicated was most consistent with 
tarsal tunnel syndrome and dysesthesia.  In October 1998, she 
was placed on a physical profile for tarsal tunnel syndrome 
and restricted from running, jumping, marching, or jogging.  
Her physical therapy records from service show continued 
treatment for this through March 1999, when she was found 
symptom free.

In June 1999, the veteran had a VA examination of her feet.  
She described a history of intermittent pain in her feet, 
associated primarily with walking and eased by rest.  She 
indicated the use of ibuprofen and orthotics.  She said that 
she was unable to limit her activities due to her nursing 
career.  On objective physical examination, she had mild-to-
moderate bilateral pes planus.  No swelling, heat, erythema 
or tenderness was observed.  Temperature, color and 
vasculature were describes as normal.  Her toes had normal 
ranges of motion and there was no significant callus 
formation.  She arose and stood normally and had no gait 
abnormalities.  


She hopped normally on either foot.  So, as of the time of 
that examination, she did not show a shift in weight bearing 
or inward bowing of the Achilles tendon.  And while she 
complained of pain, physical manipulation did not reveal 
tenderness.  So the requirements for a compensable rating 
were not met as of June 1999.

In April 2000, VA outpatient records show the veteran 
complained of pain on the outside of her right 5th toenail.  
She was found to have hammertoe of her right 5th toe with 
callus.  These symptoms were attributed to her use of narrow 
toe-box shoes, which the examiner suggested she discontinue.  
In addition, she was advised of proper foot care.  She was 
not interested in surgery and the callus was debrided.  This 
same report is reprinted in her VA outpatient records from 
August 2000.

A VA neurological examination in August 2002 revealed normal 
sensory and motor findings in the lower extremities.  The 
veteran had no Babinski reflex and a normal gait.  These 
negative foot findings were repeated during a subsequent VA 
neurological examination in March 2003.

In September 2003, the veteran had another VA examination of 
her feet.  She reported a 7-year history of intermittent pain 
in both feet, left greater than right.  She stated the pain 
was associated with standing and walking, and that it was 
relieved with heat and rest.  Her occupation as a floor nurse 
was noted; she did not give a history of trauma to either 
foot.  She indicated that she took ibuprofen and avoided some 
strenuous activities to alleviate her symptom discomfort.  
On objective physical examination, her pes planus was 
described as mild to moderate.  No swelling, heat, or 
erythema was observed.  Moderate diffuse tenderness along the 
plantar aspects was reported, but temperature, color, and 
vasculature were normal.  Pedal pulses were normal and all 
her toes had normal ranges of motion.  No significant callus 
formation was observed.  She arose and stood normally, and 
her gait was normal.  She was found to hop normally on either 
foot and squat normally.  With respect to weakened movement, 
excess fatigability, incoordination, or pain, the examiner 
found no evidence that these decreased the veteran's motion.

So a review of all VA outpatient records and examinations 
through September 2003 shows a disability picture that is 
characterized largely by subjective complaints of pain and 
tenderness, but with no evidence of any associated 
neurological findings, callosities, a shift in weight 
bearing, or inward bowing of the Achilles tendon.

A September 2004 VA neurological examination found no 
abnormalities.  That examination included a review of the 
veteran's foot reflexes, as well as sensory and motor 
findings in her lower extremities.

Lacking medical evidence that the weight-bearing line of 
either foot lies over or medial to the great toe, or that 
there is any current inward bowing of the tendo Achilles, 
pain on manipulation or use of either foot, the requirements 
for a higher 10 percent rating are not met.  Further, the 
rating schedule indicates that a 0 percent rating is to be 
assigned when the symptoms are relieved by built-up shoe or 
arch support (i.e., orthotics).  The veteran's current 
noncompensable rating is consistent with the measures she has 
taken to address her symptoms.  Although she complained of 
pain in her feet whenever she had to stand or walk for long 
periods of time, the examiner indicated her gait was 
nonetheless normal, so unaffected.  The doctors who have 
examined her have described the severity of her pes planus 
as mild to at most moderate - but again, without any mention 
of a weight-bearing line over or medial to the great toe, or 
inward bowing of the Achilles tendon, or objectively 
confirmed pain on manipulation and use of her feet.  So all 
things considered, her pes planus is more mild than moderate, 
and mild pes planus is rated at the nompensable level (of 0 
percent) under DC 5276.

A couple of other points to consider.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that the provisions of 
the Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, it is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  See also 38 C.F.R. §§ 4.45, 4.59.

Here, though, there is no probative evidence suggesting the 
veteran has any 
flare-ups of her bilateral pes planus or that the condition 
causes any additional functional impairment not contemplated 
by the schedular rating criteria.  The results of her 
September 2003 VA examination indicate she does not have any 
additional loss of motion or other functional impairment, 
above and beyond that noted, attributable to the Deluca 
factors.  So there are no grounds for increasing her rating 
based on the holding in that precedent decision.

In correspondence received in July 2006, the veteran 
contended that she has a constant burning sensation and pain 
in her feet.  She added that she wears prescribed orthotics, 
and that she experiences muscle fatigue and pain with 
extended walking.  Again, though, the objective medical 
evidence does not substantiate this allegation, even the 
clinical observation and testing specifically aimed at making 
this determination.

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no indication she has ever been hospitalized for 
treatment of her pes planus disability since separation from 
military service - much less on a frequent basis.  Neither 
does the record reflect marked interference with her 
employment, meaning above and beyond that contemplated by her 
current 0 percent schedular rating.  See 38 C.F.R. § 4.1.  
She has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by her employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Bagwell, 9 Vet. App. at 238-9 (1996); Shipwash, 
8 Vet. App. at 227 (1995).

For all these reasons and bases, the claims for compensable 
ratings for bilateral pes planus with tarsal tunnel syndrome 
and for fibrocystic breast disease residuals, including 
scarring, must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable rating for pes planus 
with tarsal tunnel syndrome is denied.

The claim for an initial compensable rating for fibrocystic 
breast disease residuals, including scarring on the right 
breast, also is denied.


REMAND

As mentioned at the outset, the veteran recently submitted an 
NOD in April 2007, through her representative, to initiate an 
appeal of the RO's September 2006 decision that denied her 
claim for service connection for residuals of an excision of 
a lipoma on her left shoulder.  But she has not received an 
SOC addressing this additional claim or, in response to that, 
been given an opportunity to file a timely VA Form 9 or 
equivalent statement to perfect an appeal to the Board 
concerning this additional issue.  So the proper course of 
action is for the Board to remand, rather than merely refer, 
this additional claim to the RO.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  See, too, 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.



And as for the pigment deposit in the veteran's left eye, 
this disability has been rated under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code 6009, for an unlisted 
disability involving an unhealed injury of the eye.  Under 
this regulatory provision, when the disability is in chronic 
form, it is to be rated from 10 to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, 
or episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  However, as 
explained, a zero percent rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

So here, to support her claim for a higher (meaning 
compensable) disability rating under Diagnostic Code 6009, 
the evidence must show a deficiency in the veteran's best 
corrected visual acuity that is attributable to her service-
connected condition and meets the criteria for at least a 10 
percent rating under Diagnostic Code 6078 or 6079; a 
restriction in her field of vision commensurate with a 10 
percent rating under Diagnostic Code 6080; or pain, required 
rest, or episodic incapacity sufficient to otherwise warrant 
a compensable rating.

The veteran's service medical records include the report of a 
June 1993 Army Reserve commission examination when she 
mentioned wearing glasses for a history of myopia.  She had 
distant vision of 20/400 bilaterally, correctable to 20/25 in 
her right eye and to 20/20 in her left eye.  Congenital or 
developmental defects, such as refractive error of the eye 
(including myopia), are not diseases or injuries within 
the meaning of applicable legislation and, therefore, 
generally cannot be service connected as a matter of express 
VA regulation in the absence of additional disability due to 
aggravation by a superimposed condition.  38 C.F.R. 
§§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  Here, service connection has only been 
established for the pigment deposit in the veteran's left 
eye.



A June 1999 VA general examination revealed a "small, 
lightly-pigmented area on the conjunctiva of the right 
[left?] eye."  It was away from the cornea.  The examiner 
specifically stated, however, that the pigmented area was an 
inconsequential finding that did not impair the veteran's 
vision.

In September 2002, the veteran's field of vision was 
evaluated.  A preliminary review of the findings from that 
evaluation shows a total remaining visual field for the left 
eye of 477, and a total remaining visual field for the right 
eye of 467.  Average visual contraction was to 60 degrees in 
the left eye and to 58 degrees in the right eye.  38 C.F.R. 
§§ 4.76, 4.76a.  These findings, however, do not include a 
citation reflecting the diagnosed disease or injury 
responsible for this contraction.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6080 Note 1 (2006).  Furthermore, 
these results are not consistent with other eye evaluation 
reports that show her visual field is full to finger count.  
These findings are also not consistent with military 
outpatient records from June 2003.  At that time, the veteran 
was diagnosed with myopia, astigmatism, and presbyopia, with 
very little changes.  She was also found to have a benign 
eyelid twitch.  Her left eye was found to have a benign 
appearing choroidal nevus and the pigment swirl on her cornea 
was also noted.  Visual field studies were within normal 
limits bilaterally.  Notably, the June 2003 examination 
indicated low patient reliability and a 19 percent false 
positive error rate for the right eye test.

The Board has reviewed the evidence in the claims file to 
determine, preliminarily, whether the veteran's claim for an 
initial compensable rating can be properly adjudicated based 
upon the evidence of record.  Unfortunately, and despite the 
extended pendency of the claim on appeal, she has not had a 
comprehensive VA examination to address all potentially 
applicable criteria and to ascertain the severity of this 
disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Consequently, this claim must be remanded to provide her a VA 
examination, which includes a review of her claims file for 
her pertinent medical and other history, and to address the 
nature and severity of her service-connected left eye pigment 
deposit.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Other records on file indicate the veteran has received VA 
outpatient treatment at the Baltimore, Maryland, VA Medical 
Center until as recently as August 2006.  These additional 
records must be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical treatment records are in the 
agency's constructive, if not actual, possession and must be 
obtained if they could be determinative of the claim).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for her left eye 
condition (pigment deposits, etc.) since 
August 2006.  And with her authorization, 
obtain these additional records.

2.  Schedule the veteran for a VA 
ophthalmologic examination to determine 
the severity of her left eye pigment 
deposits.  Have the designated examiner 
review her claims file, for her pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should 
be performed, including visual acuity and 
field testing.  The examiner is 
specifically requested to indicate the 
following:

a) Please state to what extent, if any, is 
a visual field loss attributable to the 
veteran's left eye pigment deposit, 
as opposed to a non-service connected 
condition such as refractive error.

b) Please state to what extent, if any, is 
a visual acuity loss attributable to the 
veteran's left eye pigment deposit, 
as opposed to a non-service connected 
condition such as refractive error.

c) Please describe any other 
manifestations such as pain, rest 
requirements, or episodic incapacity that 
are attributable to the veteran's left eye 
pigment deposit.

3.  Send the veteran an SOC concerning her 
additional claim for service connection 
for residuals of an excision of a lipoma 
on her left shoulder.  Inform her that she 
still needs to file a timely substantive 
appeal (VA Form 9 or equivalent 
statement), in response, to perfect an 
appeal to the Board concerning this 
additional issue.  If, and only if, she 
does should this additional claim be 
returned to the Board for further 
appellate consideration.

4.  Readjudicate the claim for an initial 
compensable rating for the left eye 
pigment deposit in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send her and her representative an SSOC 
and give them an opportunity to respond to 
it before returning this claim to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


